Citation Nr: 1439589	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent disabling prior to August 12, 2011 and a compensable initial rating from August 12, 2011, for bilateral hearing loss disability. 

2. Entitlement to a compensable initial rating for plantar fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1998 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachussetts.


FINDINGS OF FACT

1. Prior to August 12, 2011, the Veteran's right ear hearing loss disability has been clinically shown to be manifested by no worse than Level II hearing impairment.

2. Prior to August 12, 2011, the Veteran's left ear hearing loss disability has been clinically shown to be manifested by no worse than Level V hearing impairment.

3. From August 12, 2011, the Veteran's right ear hearing loss disability has been clinically shown to be manifested by no worse than Level I hearing impairment.

4. From august 12, 2011, the Veteran's left ear hearing loss disability has been clinically shown to be manifested by no worse than Level II hearing impairment.

5. The Veteran's service-connected plantar fasciitis of the right foot has been manifested by slight tenderness and sharp aching pain occurring while standing or walking.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating in excess of 10 percent for the Veteran's bilateral hearing loss disability prior August 12, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2013).

2. The criteria for a compensable rating for the Veteran's bilateral hearing loss disability from August 12, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2013).

3. The criteria for a compensable rating for the Veteran's plantar fasciitis of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2009. 

This appeal arises from the Veteran's disagreement with initial evaluations following the grant of service connection for bilateral hearing loss disability and plantar fasciitis of the right foot. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board notes that an October 27, 2011 rating decision reduced the Veteran's bilateral hearing loss disability rating from 10 percent to noncompensable. Within the same rating decision, the RO awarded the Veteran entitlement to service connection for tinnitus evaluated as 10 percent disabling. Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payment currently being made, the Veteran will be notified at his or her latest address of record and furnished the reasons therefore. 38 C.F.R. § 3.105(e). In this case, the notice requirement does not apply because the lower evaluation  for the hearing loss disability does not result in a reduction in total compensation. The Veteran received a 10 percent compensable rating for tinnitus resulting in his compensation payments remaining the same. No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in August 2011 and February 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The report includes clinical examinations, diagnostic testing, and the Veteran's reported symptoms. The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.


Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating hearing loss 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test. The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity. See 38 C.F.R. § 4.85(e) (2012).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.


Rating plantar fasciitis 

The Veteran's plantar fasciitis is evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which evaluates foot injuries not listed or analogous to those listed in 4.71a. 

VA's Compensation Service issued a Bulletin in July 2013 indicating that plantar fasciitis should be evaluated as analogous to pes planus (flatfoot), because the symptoms from that disability most closely approximate the disability picture typically seen in plantar fasciitis. Thus the board finds it appropriate to evaluate the Veteran's plantar fasciitis of the right foot under Diagnostic Code 5276, which evaluates pes planus. As the Veteran is service connected for the right foot, the Board will discuss the ratings for unilateral flatfoot. 

A zero percent rating is warranted for mild disability with symptoms relieved by built-up shoe or arch support. 38 C.F.R. § 4.71, Diagnostic Code 5276 (2013).

A 10 percent rating is warranted for moderate disability with symptoms of weight-bearing line over medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral. Id.

A 20 percent rating is warranted for severe disability, with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.

A 30 percent rating is warranted for pronounced disability with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Hearing Loss
	
The Veteran is service connected for bilateral hearing loss disability evaluated as 10 percent disabling prior to August 12, 2011 and noncompensable from August 12, 2011. The pertinent competent clinical evidence of record includes a February 2010 VA medical examination which reflects that the Veteran's relevant pure thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

10
10
15
30
LEFT

20
20
50
50

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 16.25 decibels. His pure tone threshold average for the left ear was recorded as 35 decibels. His speech recognition ability was 88 percent for the right ear and 64 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the February 2010 VA audiogram examination, the Veteran's left ear hearing loss is a Level V impairment. The Veteran's right ear hearing loss is a Level II impairment. Based on the results, the Veteran's left ear is considered to be the poorer ear. 

Applying the criteria from Table VI to Table VII, a 10 percent disabling rating evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column V. The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

Based on the above criteria, a disabling rating in excess of 10 percent for bilateral hearing loss disability prior to August 12, 2011 is not warranted. 

Additionally, an August 2011 VA medical examination report reflected that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

10
5
15
30
LEFT

20
20
40
45

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 15 decibels. His pure tone threshold average for the left ear was recorded as 31 decibels. His speech recognition ability was 98 percent for the right ear and 88 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the August 2011 audiogram examination, the Veteran's left ear hearing loss is a Level II impairment. The Veteran's right ear hearing loss is a Level I impairment. Based on the results, the Veteran's left ear is considered to be the poorer ear.

Applying the criteria from Table VI to Table VII, based on the results of the August 2011 audiogram examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II. The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment than lay statements. Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).

In conclusion, the evidence of record does not reflect that an initial rating in excess of 10 percent prior to August 12, 2011 or a compensable rating from August 12, 2011 for bilateral hearing loss disability is warranted. The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating plantar fasciitis 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the Veteran's  plantar fasciitis of the right foot does not warrant an initial compensable rating under Diagnostic Code 5276. 38 C.F.R. § 4.71a.

A February 2010 VA examination revealed slight tenderness in the Veteran's right foot. The examination also noted the Veteran's complaint of pain on the bottom of his right foot occurring two times a day and lasting two hours. The examination reflects that the pain is relieved by rest and no medication. The Veteran does not wear or use a built-up shoe or arch support. Additionally the Veteran stated the pain associated with the right foot occurs when the Veteran is standing or walking. There was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing on physical examination. Moreso, the evidence does not reflect that the Veteran has a marked deformity or callosities. 

As such, based on the review of the medical evidence, the Board finds that an initial compensable rating of 10 percent for plantar fasciitis of the right foot is not warranted as the evidence does not show the disability has been productive of moderate flatfeet, weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

A compensable rating of 20 percent is not warranted as the record does not reflect evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.

The highest compensable rating under Diagnostic Code 5276 for one foot is 30 percent. A compensable rating of 30 percent is not warranted as the record does not reflect evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

Other diagnostic code criteria for rating the feet must be considered for applicability. Such other criteria include Diagnostic Code 5277 (for weak feet characterized by atrophy of the musculature, disturbed circulation and weakness), Diagnostic Code 5278 (for claw foot (pes cavus)), Diagnostic Code 5279 (for metatarsalgia), Diagnostic Code 5280 (for hallux valgus), Diagnostic Code 5281 (for hallux rigidus), Diagnostic Code 5282 (for hammer toe), and Diagnostic Code 5283 (for malunion of or nonunion of the tarsal or metatarsal bones). 38 C.F.R. § 4.71a. While Diagnostic Code 5284 requires "moderate" or "moderately severe" foot injuries to warrant a compensable rating, the Board finds the weight of the medical evidence is against finding "moderate" or "moderately severe" symptomatology of the feet. The Veteran's lack of medication, no painful motion upon physical examination, and no deformity are evidence against a finding of more than a mild disability. As the Veteran's plantar fasciitis of the right foot is not shown to produce any of the signs, symptoms, or compensable manifestations of the above disabilities, these criteria do not apply.   

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

In conclusion, the Board finds that an initial compensable rating for plantar fasciitis of the right foot is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined. The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating (or higher than 10 percent for the period prior to August 12, 2011) under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. Accordingly, the Board determines that the Veteran's complaints of hearing difficulty, to include setting involving noise, have been considered under the numerical criteria set forth in the rating schedule.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted. Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted. The Board has considered the Veteran's statements with regard to his hearing loss, to include those noted in the VA examination records, and finds that his bilateral hearing loss disability does not reflect a picture outside the rating criteria. 

Additionally, the Board finds that the symptoms associated with the Veteran's plantar fasciitis of the right foot symptoms are contemplated within the diagnostic codes. In this regard, the Board notes that any symptoms, regardless of whether specifically noted in the rating criteria, have been considered under Diagnostic Code 5284 which allows for consideration of the overall condition. In short, the rating criteria reasonably describe the Veteran's plantar fasciitis and hearing loss disability level and symptomatology.

Moreover and importantly, the evidence does not reflect that any of the Veteran's disabilities have met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his bilateral hearing loss disability or his plantar fasciitis of the right foot. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an increased rating for bilateral hearing loss disability, evaluated as 10 percent disabling prior to August 12, 2011 and as noncompensable from August 12, 2011 is denied.

Entitlement to a compensable initial rating for plantar fasciitis of the right foot is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


